TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 7, 2017



                                     NO. 03-16-00004-CV


                                   City of Austin, Appellant

                                                v.

           National Media Corporation and ACME Partnership, L.P., Appellees




       APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE JUSTICES PURYEAR, PEMBERTON, AND GOODWIN
    DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the interlocutory order signed by the trial court on December 16, 2015.

Appellant has filed a motion to dismiss the appeal, and having considered the motion, the Court

agrees that the motion should be granted. Therefore, the Court grants the motion and dismisses

the appeal. Appellant shall pay all costs relating to this appeal, both in this Court and the court

below.